Citation Nr: 0811886	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 22, 2004 
for the grant of service connection for diabetes mellitus 
type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He is the recipient of the Combat Infantryman 
Badge along with other awards and decorations.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by which the RO denied 
entitlement to an effective date prior to October 22, 2004 
for the grant of service connection for diabetes mellitus 
type II.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  Type II diabetes mellitus was diagnosed in June 2003.

3.  The veteran filed his claim of entitlement to service 
connection for diabetes mellitus type II on October 22, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 22, 
2004 for the grant of service connection for diabetes 
mellitus type II have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board has given consideration to the provisions of VCAA.  
VCAA includes an enhanced duty on the part of VA to notify 
those claiming VA benefits of the information and evidence 
necessary to substantiate claims for such benefits.  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants of VA benefits in the 
development of their claims.

No VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that VCAA notice is not required where there 
is no reasonable possibility that additional development 
would aid the claimant).

The Board hastens to add that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2007).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony regarding his claim.  He 
has not requested a hearing before the Board, as is his 
right.

Accordingly, the Board will proceed with a decision on the 
merits as to the issue on appeal.

Factual Background 

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam era.  See 38 C.F.R. 
§ 3.2(f) (2007) (defining the Vietnam Era).  

On October 22, 2004, the veteran filed a claim of entitlement 
to service connection for diabetes mellitus type II.  In a 
January 2005 rating decision, the RO granted service 
connection for type II diabetes mellitus effective October 
22, 2004.  The initial diagnosis of diabetes mellitus type II 
was made in June 2003.  This fact is not in dispute.  Rather, 
the veteran contends that he is entitled to an effective date 
in June 2003 for service connection for diabetes mellitus 
type II.  

Law and Regulations 

Effective dates - service connection

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

Effective dates - liberalizing legislation

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2007).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a); see also McCay v. 
Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes).  See 38 C.F.R. § 3.381(b) 
(2007).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  (It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)).

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c).

Analysis

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease, " namely diabetes mellitus type II, within 
the meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of 
the record indicates that VA has never denied a claim of 
service connection for diabetes mellitus type II from the 
veteran, including between September 25, 1985 and May 3, 
1989.  He does not contend otherwise.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. § 
3.816(c)(1). 

Likewise, the veteran did not submit a claim of service 
connection for diabetes mellitus type II between May 3, 1989 
and May 8, 2001, the effective date for the regulation that 
added diabetes mellitus type II as a disease presumptively 
due to in-service exposure to herbicides.  See Liesegang, 
supra.  He does not contend otherwise.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(2).

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus type II within one year of 
separation from service.  The Board notes that he was 
discharged from service in November 1969.  He does not 
contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes type II must be determined in 
accordance with §§ 3.114 and 3.400.  Therefore, the veteran's 
argument that the effective date of service connection for 
his diabetes mellitus should be the date of diagnosis is 
without legal merit.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides is May 
8, 2001.  The veteran was diagnosed with diabetes mellitus 
type II in June 2003, and he did not file his initial claim 
of service connection for diabetes mellitus type II until 
October 22, 2004, more than one year after the effective date 
of the liberalizing law.  He does not contend otherwise.  The 
veteran is not entitled to retroactive payment because the 
evidence does not show that he met all eligibility criteria 
for the liberalizing benefit on the effective date of the 
law, May 8, 2001.  Rather, he met those criteria only in June 
2003.  Because the evidence does not show diabetes mellitus 
type II on May 8, 2001, the veteran is not entitled to an 
earlier effective date based on liberalizing legislation 
under 38 C.F.R. § 3.114.

The veteran did not file his claim of entitlement to service 
connection for diabetes mellitus type II within one year of 
separation from service.  Thus, he is not entitled to an 
effective date for the grant of service connection for 
diabetes mellitus the day following separation from service.  
U.S.C.A. § 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2).  Type II 
diabetes mellitus was diagnosed in June 2003; the veteran's 
claim of service connection for type II diabetes mellitus was 
received on October 22, 2004.  October 22, 2004 is the later 
of the two dates.  Thus, the date of claim, October 22, 2004, 
is the appropriate effective date for the grant of service 
connection for type II diabetes mellitus.  Id.


ORDER

The appeal is denied.



____________________________________________
M. TAYLOR
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


